Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alshin et al. (U.S. 2018/0295385), hereinafter Alshin in view of Chen et al. (U.S. 2019/0230350), hereinafter Chen. Chen was cited in the Notice of References Cited dated 7/7/21.

	Regarding claim 1, Alshin discloses a video decoding method comprising: 
	receiving a bit stream ([0009]) which includes a parameter indicating whether a bi-directional prediction with adaptive weights mode is enabled for a current block ([0008]-[0009]); 
	determining whether the bi-directional prediction ([0009]) with adaptive weights mode ([0058]) is enabled for the current block ([0008]); 
	determining at least one weight ([0016]); and 
	reconstructing pixel data of the current block and using a weighted combination of at least two reference blocks ([0074] and fig. 3). 
	Alshin does not explicitly disclose wherein determining at least one weight includes determining a first weight by at least determining an index into an array of weights and accessing the array of weights using the index, and determining a second weight by at least subtracting the first weight from a predetermined value.
	However, Chen teaches wherein determining at least one weight includes determining a first weight by at least determining an index into an array of weights and accessing the array of weights using the index (Chen [0041]), and determining a second weight by at least subtracting the first weight from a predetermined value (Chen claim 3, [0040] and [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alshin’s method with the missing limitations as taught by Chen to improve the prediction efficiency for weighted motion-compensated prediction (Chen [0036]).

	Regarding claim 21, Alshin in view of Chen teaches a video decoder comprising: 
	a motion compensation (Alshin [0235] and fig. 13, #535) processor (Alshin [0265]) which create a prediction signal using a weighted combination (Alshin [0009] and [0016]) of at least two reference blocks (Alshin [0074] and fig. 3) when a parameter included in a bit stream indicates that a bi-directional prediction with adaptive weights (Alshin [0058]) mode is enabled for a current block (Alshin [0008]); and 
	an adder (Alshin fig. 13) which adds the prediction signal to a residual signal (Alshin [0070]),
	wherein the weighted combination of at least two reference blocks is weighted with a first weight which is determined by at least determining an index into an array of weights and accessing the array of weights using the index (Chen [0041]), and a second weight which is determined by at least subtracting the first weight from a predetermined value (Chen claim 3, [0040], [0041]).
	The same analysis for claim 1 applies to claim 21.

	Regarding claims 23 and 25, Alshin in view of Chen teaches a video encoder comprising: 
	a motion compensation (Alshin [0235] and fig. 12, #415) processor (Alshin [0265]) which creates a predictor, for a block divided from a frame of an input video ([0184]), using a weighted combination (Alshin [0009] and [0016]) of at least two reference blocks  (Alshin [0074] and fig. 3) on a basis of bi-directional prediction ([0009]) with adaptive weights (Alshin [0058]); 
	an entropy encoder (Alshin fig. 12, #435) which generates a bit stream (Alshin [0185]).
	Alshin does not explicitly disclose wherein the weighted combination of at least two reference blocks is weighted with a first weight and a second weight, the first weight is obtained from an array of weights and the second weight is determined by subtracting the first weight from a predetermined value, and an index into the array of weights which specifies the first weight is included in the bit stream.
	However, Chen teaches wherein the weighted combination of at least two reference blocks is weighted with a first weight and a second weight (Chen [0041]), the first weight is obtained from an array of weights and the second weight is determined by subtracting the first weight from a predetermined value (Chen claim 3, [0040], [0041]), and an index into the array of weights which specifies the first weight is included in the bit stream (Chen [0041] and [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alshin’s video encoder with the missing limitations as taught by Chen to improve the prediction efficiency for weighted motion-compensated prediction (Chen [0036]).

Response to Arguments
Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Alshin in view of Chen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482